Citation Nr: 0829363	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-34 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.Snyder, Associate Counsel 







INTRODUCTION

The veteran had active service from August 1965 to April 1969 
and from June 1975 to January 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 Rating Decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.


FINDING OF FACT

The evidence of record shows that diagnosed PTSD was likely 
incurred as a result of active duty service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans' Affairs 
(VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § § 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Turning to the merits of the claim, the veteran seeks service 
connection for PTSD, specifically alleging he was exposed to 
small arms fire as well as rocket and motor attacks at his 
base in Vietnam.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be granted.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen, 10 Vet. App. 128.  The 
sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

As stated above, the veteran claimed PTSD is due to in-
service combat.  The veteran stated in the February 2008 VA 
examination, that when he returned from Vietnam,  "any noise 
that I will hear or the plane will go over will distract me 
and I will startle."  The veteran explained that the startle 
response and nightmares continued for two years until the 
veteran left the service in January 1976.

The veteran has a current diagnosis of PTSD as illustrated by 
VA examination on February 2008.  After reviewing the claims 
file and examining the vet, the examiner determined that the 
veteran appeared to meet the DSM-IV stressor criterion for 
PTSD.  The examiner further opined that the PTSD is currently 
in full remission and the symptoms may recur under stress in 
the future and that it did not appear likely the veteran's 
symptoms were due to any other mental disorder or were due to 
a substance use disorder.  It is the Board's conclusion that, 
upon resolving all reasonable in favor of the veteran, that a 
diagnosis of "PTSD, in full remission" satisfies the 
requirement of a diagnosis of PTSD.  Whether the veteran's 
PTSD warrants a compensable rating is a separate issue that 
is not currently before the Board in this appeal.

The remaining question, therefore, is whether there is 
evidence of an in-service stressor and medical evidence of a 
link or relationship between the diagnosed PTSD and the in-
service stressor.

In the present case, the veteran has alleged he served in 
combat.  The veteran's DD-214 confirmed the military 
occupational specialty was that of an infantryman in the U.S. 
Marine Corps.  In March 2007 the veteran stated he received 
the Combat Action Ribbon but the evidence contained in the 
claims file does not support the veteran's contention.  In 
the present case, however, there is sufficient evidence to 
corroborate the veteran's stressor.

In the June 2006 stressor statement, the veteran related he 
was involved in daily patrols and received incoming [attacks] 
including sniper fire.  In January 2008, a Joint Services 
Records Research Center (JSRRC) memorandum verified the 
veteran's claimed stressor.  The memorandum confirmed the 
veteran was part of Operation Cormorant and subject to 
rocket, mortar and small arms fire from attacks on his base 
in Da Nang.  The JSRRC stated that the records reflected the 
veteran served in the Republic of Vietnam and participated in 
operations against the Viet Cong.  The veterans' various 
units were all stationed in Da Nang during the time the 
veteran was stationed there.  The JSRRC coordinator confirmed 
that the specific stressor of coming under small arms fire as 
reported by the veteran.  Furthermore, the coordinator stated 
that the service personnel records verified that it is more 
likely than not he was present when the attacks occurred and 
there is no evidence to suggest that veteran was not present. 

Although not every detail of the stressor has been verified, 
the totality of the evidence is enough to constitute credible 
supporting evidence of the veteran's stressors. See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997)(finding that 
corroboration does not require corroboration of every detail, 
including the veteran's personal participation in the 
identifying process). While there is no corroboration of the 
veteran's exact location on the days of the attacks, the 
evidence confirms the veteran served as an infantryman in 
Vietnam and further confirms there were attacks on the 
veteran's base during his service.  

Therefore, there is an approximate balance of evidence 
supporting the veteran's stressors.  Under the law, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Thus, 
giving the veteran the benefit of the doubt as the law 
requires, the Board finds there is credible supporting 
evidence of the stressors.

The last element is a nexus established by medical evidence, 
between the PTSD and the identified stressors.  The February 
2008 VA examiner reported that the veteran stated he had 
recurring nightmares until he left the service.  The examiner 
diagnosed PTSD and opined that the veteran had a history of 
nightmares and the symptoms, reported by the veteran, and 
that this was consistent with the diagnosis of PTSD and had 
likely some negative impact on the veteran's everyday social 
functioning and quality of life.  Significantly the only 
stressor related to the examiner involved the veteran's 
service in Vietnam and the examiner found no other trauma 
risk factors or mental disorders which would cause the 
veteran's symptoms.

Therefore, the veteran has a medical opinion linking 
diagnosed PTSD to service.  The veteran has provided evidence 
of all three elements required for a grant of service 
connection.  Accordingly, service connection for PTSD is 
granted.  


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


